Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, the prior art does not show the limitations of “a composite interface configured to enable communication between the keyboard device controller and the KVM switch, and between the KVM switch keyboard device controller and the KVM switch, wherein the standard keyboard device controller is configured to send to the KVM switch events of keypresses on the plurality of keyboard keys, the KVM switch keyboard device controller is configured to receive instructions from the KVM switch, and in response to said instructions, the KVM switch keyboard device controller activates the plurality of illumination elements.”
With respect to independent claim 18, the prior art does not show the limitations of “in response to the switching command, the controller instructs to at least one peripheral device, through the one or more peripheral device interfaces, to illuminate the one or more polychromatic light sources in order to indicate the active host computer, wherein the illumination is with the color assigned to the active host computer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN A. AUVE/Primary Examiner, Art Unit 2186